DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 and 4/4/2022 has been entered. By this amendment, claims 1, 8, 13, and 14 are amended, claim 11 is cancelled, and claims 1-10 and 13-16 are now pending in the application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows (U.S. 2009/0276021, previously cited). Regarding claim 1, Meadows discloses a system for reception or emission of an electrical signal from or into a human or animal body (see Abstract), comprising: at least one insulated electrical conductor 186 (see Figures 11A-12C); a sleeve-shaped electrode 110 that is electrically connected to the at least one insulated electrical conductor and comprises an internal side 164, an external side 162, and a channel 174, wherein the channel defines a longitudinal axis along which the at least one insulated electrical conductor is arranged (see Figures 5-10 and paragraph [0034]); wherein the at least one insulated electrical conductor extends without interruption along an entire length of the electrode along the longitudinal axis (see Figures 11A-12C, where leads 186 are shown extending along the entire length of electrodes 110), and the electrode further comprises a slit 168 that extends from the internal side to the external side of the electrode and in which the at least one insulated electrical conductor is appropriately arranged in the slit such that the electrode forms a direct durable mechanical and electrical connection to the at least one insulated electrical conductor (see Figures 5-12C). Furthermore, it is respectfully submitted that Figures 11A-C, when viewed together provide that the at least one insulated conductor “extends beyond the length of the electrode in both directions along the longitudinal axis and without any termination of the insulated conductor at the electrode” (Figures 12A-C similarly show this). It can be seen in 11A that there is a slit 194 formed in lumen tube 176 and lead wire 186 is pulled through the slit. In Figure 11B, electrode 110 is slid over the lumen and lead wire 186 is disposed through the opening 168 shown in Figure 5. In Figure 11C, lead wire 186 extends from opening 168 to the end of electrode 110 and is disposed back through the slit 194 and into the lumen within lumen tube 176.
Regarding claim 2, Meadows discloses that the at least one insulated electrical conductor  is connected to the electrode inside the slit by welding (see paragraph [0044]), which is considered to be a “firmly-bonded manner” as claimed.
Regarding claim 3, Meadows discloses that the slit 168 extends continuously from the internal side to the external side of the electrode (see Figure 6).
Regarding claim 4, Meadows discloses that other than the direct connection between the at least one insulated electrical conductor and the electrode, there is no further component present that connects the at least one insulated electrical conductor to the electrode (no other components are shown connecting the at least one insulated electrical conductor  to the electrode).
Regarding claim 5, Meadows discloses that the slit extends along the longitudinal axis from a first external edge of the electrode to a second external edge of the electrode (see Figures 6 and 10 reproduced below).

    PNG
    media_image1.png
    480
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    240
    media_image2.png
    Greyscale
        
Regarding claim 6, Meadows discloses that the electrode comprises, each on the first external edge of the electrode and on the second external edge of the electrode, a direct connection of two opposite surfaces of the slit (see Exploded Figure 10 above).
Regarding claim 7, Meadows discloses that the slit comprises an essentially elliptical recess that is arranged in the center of the slit (see Figures 11A-12C, the essentially elliptical indicated in electrode 110 when the conductor 186 is connected) and is configured to form a firmly-bonded connection (via the welding) between the at least one insulated conductor and the electrode (see paragraph [0044]).
Regarding claim 8, Meadows discloses that the insulation of the at least one insulated electrical conductor comprises an exposed section at a position where the electrode forms a direct durable mechanical and electrical connection to the at least one insulated conductor (area where the conductor is welded, see paragraph [0044]).
Regarding claim 9, the recitation “the electrode is coated and/or micro-structured” is not considered to further limit the claimed system because it recites a method step rather than further limiting the structure of the claimed system.
Regarding claim 10, Meadows discloses a multitude of electrodes and a multitude of conductors, wherein each individual one of the multitude of electrodes is connected to exactly one of the multitude of conductors in order to render the electrodes electrically addressable independent of each other (see Figure 2, which shows multiple electrodes 110, Figures 3 and 4, which show multiple conductor lumens, and Figures 11A-12C, which show multiple electrodes connected to conductors).
Regarding claim 13, Meadows discloses an electrical medical device comprising a system according to claim 1 and configured as a lead, pulse generator, cardiac pacemaker, cardiac resynchronization device, sensor or stimulator (see Abstract).
Regarding claim 14, Meadows discloses a method for electrical contacting of an insulated electrical conductor, comprising the following steps: a. providing the insulated electrical conductor 186 and a sleeve-shaped electrode 110 that comprises an internal side 164, an external side 162, a channel 174, and a slit 168 that extends from the internal side to the external side of the electrode (see Figures 5-12C); b. exposing the insulation in a section of the insulated electrical conductor at which the insulated electrical conductor is to be connected to the electrode (see paragraph [0044], where the welding comprises exposing the insulation); c. attaching the electrode to the insulated electrical conductor such that the insulated electrical conductor  becomes arranged along the longitudinal axis of the channel (see Figures 11A-12C and paragraph [0044])); d. arranging the insulated electrical conductor in the slit such that the insulated electrical conductor  can be connected to the electrode (see Figures 11A-12C and paragraph [0044]); e. connecting the insulated electrical conductor  to the electrode, wherein a direct force-locking and/or firmly-bonded electrical connection between the insulated electrical conductor  and the electrode is formed within the slit (see paragraph [0044], where welding is the “firmly-bonded electrical connection”). Furthermore, it is respectfully submitted that Figures 11A-C, when viewed together provide that the at least one insulated conductor “extends beyond the length of the electrode in both directions along the longitudinal axis and without any termination of the insulated conductor at the electrode” (Figures 12A-C similarly show this). It can be seen in 11A that there is a slit 194 formed in lumen tube 176 and lead wire 186 is pulled through the slit. In Figure 11B, electrode 110 is slid over the lumen and lead wire 186 is disposed through the opening 168 shown in Figure 5. In Figure 11C, lead wire 186 extends from opening 168 to the end of electrode 110 and is disposed back through the slit 194 and into the lumen within lumen tube 176.
Regarding claim 15, the recitation “the external side of the electrode is being micro-structured or coated before and/or after connection to the insulated electrical conductor” is not considered to further limit the claimed method because it fails to recite a further method step.
Regarding claim 16, Meadows discloses a system for emission of an electrical signal to the human or animal body, that is produced through a method according to claim 14 (see Figures 5-12C).
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the rejection of the claims as being anticipated by Meadows, the Applicant argues that Meadows teaches terminating the conductor at the electrode. Applicant argues that the Meadows reference teaches a seat (166) in which the lead wire is terminated and sealed and welded into place. The Examiner respectfully disagrees.  It is respectfully submitted that Figures 11A-C, when viewed together provide that the at least one insulated conductor “extends beyond the length of the electrode in both directions along the longitudinal axis and without any termination of the insulated conductor at the electrode” (Figures 12A-C similarly show this). It can be seen in 11A that there is a slit 194 formed in lumen tube 176 and lead wire 186 is pulled through the slit. In Figure 11B, electrode 110 is slid over the lumen and lead wire 186 is disposed through the opening 168 shown in Figure 5. In Figure 11C, lead wire 186 extends from opening 168 to the end of electrode 110 and is disposed back through the slit 194 and into the lumen within lumen tube 176. To further support this argument, it is respectfully submitted that Meadows discloses a single lead wire 186 shown connected to different electrodes (see Figure 11A-C and 12A-C). While Meadows does disclose an embodiment wherein the seat 166 accepts the terminal end of the lead wire 186, Meadows likewise discloses embodiments where the lead wire is continuous past the electrode (see paragraph [0036]). For at least the reasons given above, the rejection is considered to stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792